Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered April 16, 1992, convicting him of murder in the second degree, attempted murder in the second degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict and imposing sentence.
Ordered that the judgment is affirmed.
The defendant waived his current claim that the trial court *591erred in swearing in the venirepersons as a panel (see, People v Ortiz, 69 AD2d 825). In any event, the contention is without merit.
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., O’Brien, Altman and Goldstein, JJ., concur.